[Cite as State v. Henton, 2014-Ohio-5311.]


                                   IN THE COURT OF APPEALS

                               ELEVENTH APPELLATE DISTRICT

                                   ASHTABULA COUNTY, OHIO


STATE OF OHIO,                                 :        MEMORANDUM OPINION

                 Respondent,                   :
                                                        CASE NO. 2014-A-0045
        - vs -                                 :

W.D. HENTON,                                   :

                 Relator.                      :


Original Action for Writ of Mandamus.

Judgment: Petition dismissed.


Mike DeWine, Ohio Attorney General, and Caitlyn A. Nestleroth, Assistant Attorney
General, State Office Tower, 30 East Broad Street, 25th Floor, Columbus, OH 43215
(For Respondent).

W.D. Henton, pro se, PID: A651-180, Belmont Correctional Institution, P.O. Box 540,
68518 Bannock Road, St. Clairsville, OH 43950 (Relator).



TIMOTHY P. CANNON, P.J.,

        Before this court is a pro se pleading filed by W.D. Henton entitled, “Eighth

Amendment Violation,” which we construe as a petition for writ of mandamus. The

essence of Henton’s petition appears to be that the Ashtabula County Jail refuses to

forward medical records pertaining to treatment he received there to the Belmont

Correctional Institution, where he is currently incarcerated. The state of Ohio has filed a
motion to dismiss. Henton filed a “Rebuttal to Dismissed [sic],” the arguments of which

are largely unintelligible. For the following reasons, Henton’s petition is dismissed.

        A court may sua sponte dismiss a petition for an extraordinary writ when it is

improperly captioned. See, e.g., Snype v. Enlow, 11th Dist. Portage No. 2011-P-0096,

2012-Ohio-1272, ¶4; Maloney v. Court of Common Pleas of Allen Cty., 173 Ohio St.
226, 227 (1962). Pursuant to Civ.R. 10(A),1 the caption of a complaint must “include the

names and addresses of all the parties.” Additionally, R.C. 2731.04 states that an

“[a]pplication for the writ of mandamus must be by petition, in the name of the state on

the relation of the person applying, and verified by affidavit.” Failure to do so constitutes

sufficient grounds for dismissal. Snype at ¶7; see also Hill v. Kelly, 11th Dist. Trumbull

No. 2011-T-0094, 2011-Ohio-6341, ¶8.

        Further, when “an inmate commences a civil action or appeal against a

government entity or employee, the inmate shall file with the court an affidavit that

contains a description of each civil action or appeal of a civil action that the inmate has

filed in the previous five years in any state or federal court.” R.C. 2969.25(A). Failure to

comply with this mandatory affidavit requirement also constitutes sufficient grounds for

dismissal. Condon v. Elder, 11th Dist. No. 2013-L-114, 2014-Ohio-871, ¶6; State ex rel.

Manns v. Henson, 119 Ohio St. 3d 348, 2008-Ohio-4478, ¶4.

        In this case, the caption of Henton’s petition does not comply with Civ.R. 10(A) or

R.C. 2731.04. Although the body of the document appears to request that an order be

issued against the Ashtabula County Jail, the caption does not list the jail or any

representative of the jail as the respondent, nor does it list any address for service. In


1. The civil rules, to the extent they are applicable, govern mandamus actions. See 11th Dist.Loc.App.R.
101(B).


                                                   2
fact, the caption improperly refers to the “State of Ohio” as the petitioner; it fails to bring

the action in the name of the state on relation of Henton. Finally, Henton has not

attached the affidavit as required under R.C. 2969.25.

       Accordingly, we dismiss Henton’s petition for a writ of mandamus.



DIANE V. GRENDELL, J., concurs,

COLLEEN MARY O’TOOLE, J., concurs in judgment only.




                                              3